DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
 
Allowable Subject Matter
Claims 1-15 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches limitations as noted in the previous Office Action 03/03/2021.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
“providing the two cylindrical measurement coordinates as the two inputs to the 2- input-2-output ANN field model; estimating a relative position between the predetermined magnet and the magnetic sensor using the 2-input-2-output ANN field model by minimizing a cost function to produce two cylindrical coordinates as the two outputs of the 2-input-2-output ANN field model, the cost function comprising a difference between the two cylindrical measurement coordinates of the measured axisymmetric magnetic vector field and the two cylindrical prediction coordinates of each predicted magnetic vector field predicted by the 2- input-2-output ANN field model; and converting the two cylindrical coordinates to corresponding three Cartesian coordinates for identifying a location of the medical instrument within the patient” as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The examiner notes that the claims are allowable over the prior art. 
The closest identified prior art is Haynor (U.S. Patent No. 9129228). Szegedy is relied upon for teachings of a device to detect the location of a plurality of magnets uses a plurality of magnetic sensors, having sensor elements arranged in a known fashion. Each sensor element senses the magnetic field strength generated by each of the plurality of magnets and provides data indicative of the direction of the magnets in a three-dimensional space. The predicted magnetic field values are compared with the actual measured values provided by the magnetic sensors. Based on a difference between the predicted values and the measured values, the device estimates a new location for each of the magnets and calculates new predicted magnetic field strength values. Refer to the Abstract of Haynor. Haynor fails to explicitly disclose “providing two cylindrical measurement coordinates as the two inputs to the 2-input-2output ANN field model”. The examiner agrees with the applicants arguments towards Haynor. Haynor teaches the use of Cartesian coordinates for representing the magnetic sensing elements and thus, teaches away from “converting the three Cartesian measurement coordinates of the measured axisymmetric magnetic vector field into two cylindrical measurement coordinates”
The second closest prior art is Inaba (U.S. Patent No. 4511985). Inaba is primarily relied upon for teachings of a rectangular-to-cylindrical conversion device for converting the 
The third closest prior art is Paladini (U.S. 20040138560). Paladini is primarily relied upon for teachings of manual wobbling motion of the ultrasound transducer still needs to be converted from Cylindrical to Cartesian space as taught in Paragraph [0112]. The examiner notes that the conversion of Cylindrical back to Cartesian space are the relevant teachings of this prior art.
However, Haynor in view of Inaba fail to explicitly teach providing the two cylindrical measurement coordinates as the two inputs to the 2- input-2-output ANN field model; estimating a relative position between the predetermined magnet and the magnetic sensor using the 2-input-2-output ANN field model by minimizing a cost function to produce two cylindrical coordinates as the two outputs of the 2-input-2-output ANN field model, the cost function comprising a difference between the two cylindrical measurement coordinates of the measured axisymmetric magnetic vector field and the two cylindrical prediction coordinates of each predicted magnetic vector field predicted by the 2- input-2-output ANN field model; and converting the two cylindrical coordinates to corresponding three Cartesian coordinates for identifying a location of the medical instrument within the patient”
Claim 11 are allowed similarly to claim 1. Claims 2-15 and 18-24 are similarly allowed based on their dependency to the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1-15 and 18-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/A.A.S./Examiner, Art Unit 2123   
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123